Exhibit 10.4

FIRST LIEN TRADEMARK SECURITY AGREEMENT

This FIRST LIEN TRADEMARK SECURITY AGREEMENT (this “Trademark Security
Agreement”) is made this 7th day of August, 2017, by and among Grantors listed
on the signature pages hereof (collectively, jointly and severally, “Grantors”
and each individually “Grantor”), and ACF FINCO I LP, a Delaware limited
partnership, in its capacity as agent for the Lender Group (in such capacity,
together with its successors and assigns in such capacity, “Agent”).

W I T N E S S E T H:

WHEREAS, pursuant to the First Lien Credit Agreement dated as of August 7, 2017
(as amended, restated, supplemented, or otherwise modified from time to time,
the “Credit Agreement”) by and among Nuverra Environmental Solutions, Inc., a
Delaware corporation, as borrower (“Borrower”), the lenders party thereto as
“Lenders” (such Lenders, together with their respective successors and assigns
in such capacity, each, individually, a “Lender” and, collectively, the
“Lenders”), and Agent, the Lender Group has agreed to make certain financial
accommodations available to Borrower from time to time pursuant to the terms and
conditions thereof;

WHEREAS, the members of the Lender Group are willing to make the financial
accommodations to Borrower as provided for in the Credit Agreement, the other
Loan Documents, but only upon the condition, among others, that Grantors shall
have executed and delivered to Agent, for the benefit of Lender Group, that
certain First Lien Guaranty and Security Agreement, dated as of August 7, 2017
(including all annexes, exhibits or schedules thereto, as from time to time
amended, restated, supplemented or otherwise modified, the “First Lien Guaranty
and Security Agreement”); and

WHEREAS, pursuant to the First Lien Guaranty and Security Agreement, Grantors
are required to execute and deliver to Agent, for the benefit of Lender Group,
this Trademark Security Agreement.

NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, each Grantor hereby agrees as
follows:

1. DEFINED TERMS. All initially capitalized terms used but not otherwise defined
herein have the meanings given to them in the First Lien Guaranty and Security
Agreement or, if not defined therein, in the Credit Agreement, and this
Trademark Security Agreement shall be subject to the rules of construction set
forth in Section 1(b) of the First Lien Guaranty and Security Agreement, which
rules of construction are incorporated herein by this reference, mutatis
mutandis.

2. GRANT OF SECURITY INTEREST IN TRADEMARK COLLATERAL. Each Grantor hereby
unconditionally grants, assigns, and pledges to Agent, for the benefit each
member of the Lender Group, to secure the Secured Obligations, a continuing
security interest (referred to in this Trademark Security Agreement as the
“Security Interest”) in all of such Grantor’s right, title and interest in and
to the following, whether now owned or hereafter acquired or arising
(collectively, the “Trademark Collateral”):

 

D-1



--------------------------------------------------------------------------------

(a) all of its Trademarks and Trademark Intellectual Property Licenses to which
it is a party including those referred to on Schedule I;

(b) all goodwill of the business connected with the use of, and symbolized by,
each Trademark and each Trademark Intellectual Property License; and

(c) all products and proceeds (as that term is defined in the Code) of the
foregoing, including any claim by such Grantor against third parties for past,
present or future (i) infringement or dilution of any Trademark or any
Trademarks exclusively licensed under any Intellectual Property License,
including right to receive any damages, (ii) injury to the goodwill associated
with any Trademark, or (iii) right to receive license fees, royalties, and other
compensation under any Trademark Intellectual Property License.

3. SECURITY FOR SECURED OBLIGATIONS. This Trademark Security Agreement and the
Security Interest created hereby secures the payment and performance of the
Secured Obligations, whether now existing or arising hereafter. Without limiting
the generality of the foregoing, this Trademark Security Agreement secures the
payment of all amounts which constitute part of the Secured Obligations and
would be owed by Grantors, or any of them, to Agent, the other members of the
Lender Group or any of them, whether or not they are unenforceable or not
allowable due to the existence of an Insolvency Proceeding involving any
Grantor.

4. SECURITY AGREEMENT. The Security Interest granted pursuant to this Trademark
Security Agreement is granted in conjunction with the security interests granted
to Agent, for the benefit of the Lender Group, pursuant to the First Lien
Guaranty and Security Agreement. Each Grantor hereby acknowledges and affirms
that the rights and remedies of Agent with respect to the Security Interest in
the Trademark Collateral made and granted hereby are more fully set forth in the
First Lien Guaranty and Security Agreement, the terms and provisions of which
are incorporated by reference herein as if fully set forth herein. To the extent
there is any inconsistency between this Trademark Security Agreement and the
First Lien Guaranty and Security Agreement, the First Lien Guaranty and Security
Agreement shall control.

5. AUTHORIZATION TO SUPPLEMENT. If any Grantor shall obtain rights to any new
trademarks, the provisions of this Trademark Security Agreement shall
automatically apply thereto. Grantors shall give prompt notice in writing to
Agent with respect to any such new trademarks or renewal or extension of any
trademark registration. Without limiting Grantors’ obligations under this
Section, Grantors hereby authorize Agent unilaterally to modify this Trademark
Security Agreement by amending Schedule I to include any such new trademark
rights of each Grantor. Notwithstanding the foregoing, no failure to so modify
this Trademark Security Agreement or amend Schedule I shall in any way affect,
invalidate or detract from Agent’s continuing security interest in all
Collateral, whether or not listed on Schedule I.

 

2



--------------------------------------------------------------------------------

6. COUNTERPARTS. This Trademark Security Agreement is a Loan Document. This
Trademark Security Agreement may be executed in any number of counterparts and
by different parties on separate counterparts, each of which, when executed and
delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Trademark Security Agreement.
Delivery of an executed counterpart of this Trademark Security Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Trademark
Security Agreement. Any party delivering an executed counterpart of this
Trademark Security Agreement by telefacsimile or other electronic method of
transmission also shall deliver an original executed counterpart of this
Trademark Security Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Trademark Security Agreement.

7. CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE PROVISION.
THIS TRADEMARK SECURITY AGREEMENT SHALL BE SUBJECT TO THE PROVISIONS REGARDING
CHOICE OF LAW AND VENUE, JURY TRIAL WAIVER, AND JUDICIAL REFERENCE SET FORTH IN
SECTION 25 OF THE FIRST LIEN GUARANTY AND SECURITY AGREEMENT, AND SUCH
PROVISIONS ARE INCORPORATED HEREIN BY THIS REFERENCE, MUTATIS MUTANDIS.

[signature page follows]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Trademark Security
Agreement to be executed and delivered as of the day and year first above
written.

 

GRANTORS:     NUVERRA ENVIRONMENTAL SOLUTIONS, INC.     By:  

/s/ Joseph M. Crabb

    Name: Joseph M. Crabb     Title: Executive Vice President



--------------------------------------------------------------------------------

    ACCEPTED AND ACKNOWLEDGED BY: AGENT:     ACF FINCO I LP     By:  

/s/ Oleh Szczupak

    Name: Oleh Szczupak     Title: Authorized Signatory